     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 1 of 36 Page ID #:48



 1

 2

 3

 4

 5

 6

 7                                                                  9/8/2020
 8                           UNITED STATES DISTRICT COURT                jb




 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             January 2020 Grand Jury

11   UNITED STATES OF AMERICA,               CR    2:20cr405 FMO
12             Plaintiff,                    I N D I C T M E N T

13             v.
                                             [18 U.S.C. § 1956(h): Conspiracy
14   JORGE HUGO ZAVALA-LOPEZ,                to Commit Money Laundering; 18
     ABEL BUSTAMANTE-DURAN,                  U.S.C. § 1956(a)(1)(B)(i):
15     aka “Prieto,”                         Laundering of Monetary
     HONG ZENG,                              Instruments; 18 U.S.C. § 2(a):
16     aka “Alondra China,”                  Aiding and Abetting; 18 U.S.C.
     MARCO ANTONIO MENDEZ-GUZMAN,            § 982(a)(1): Criminal Forfeiture]
17     aka “Acelerin,”
     RAFAEL OMAR CRUZ-VALEDON,
18     aka “Parce,”
     FNU LNU, aka “Alvarez,”
19   ERICK GIOVANNY GARCIA,
       aka “Juanito,”
20   DIANA QUIROZ GARCIA,
     JUAN CARLOS ARREOLA, and
21   RAMON ANTONIO LOPEZ-LLAMAS,

22             Defendants.

23

24        The Grand Jury charges:
25

26

27

28
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 2 of 36 Page ID #:49



 1                                     COUNT ONE

 2                              [18 U.S.C. § 1956(h)]

 3                                 [ALL DEFENDANTS]

 4   A.   OBJECTS OF THE CONSPIRACY

 5        Beginning on a date unknown but no later than August 17, 2015,
 6   and continuing until at least on or about September 25, 2017, in Los
 7   Angeles County, within the Central District of California, and
 8   elsewhere, defendants: JORGE HUGO ZAVALA-LOPEZ (“ZAVALA”); ABEL
 9   BUSTAMANTE-DURAN, also known as (“aka”) “Prieto,” (“BUSTAMANTE”);
10   HONG ZENG, aka “Alondra China”; MARCO ANTONIO MENDEZ-GUZMAN, aka
11   “Acelerin,” (“MENDEZ”); RAFAEL OMAR CRUZ-VALEDON, aka “Parce,”
12   (“CRUZ”); FIRST NAME UNKNOWN (“FNU”), LAST NAME UNKNOWN (“LNU”), aka
13   “Alvarez,” (“ALVAREZ”); ERICK GIOVANNY GARCIA, aka “Juanito,”
14   (“E. GARCIA”); DIANA QUIROZ GARCIA (“D. GARCIA”), JUAN CARLOS
15   ARREOLA, RAMON ANTONIO LOPEZ-LLAMAS (“LOPEZ”), conspired and agreed
16   with each other and others known and unknown to the Grand Jury to
17   commit offenses against the United States, namely:
18        1.    Knowing that property involved in financial transactions
19   represented the proceeds of some form of unlawful activity, and which
20   property was, in fact, the proceeds of a specified unlawful activity,
21   that is, the unlawful distribution of controlled substances:
22              a.    Conducted and attempted to conduct financial
23   transactions affecting interstate and foreign commerce, knowing that
24   the transactions were designed in whole and in part to conceal and
25   disguise the nature, location, source, ownership, and control of the
26   proceeds of said specified unlawful activity, in violation of Title
27   18, United States Code, Section 1956(a)(1)(B)(i); and
28

                                            2
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 3 of 36 Page ID #:50



 1              b.    Engaged in and attempted to engage in monetary

 2   transactions in criminally derived property of a value greater than

 3   $10,000, in violation of Title 18, United States Code, Section 1957;

 4        2.    Transporting, transmitting, and transferring monetary

 5   instruments and funds from a place inside the United States to a

 6   place outside of the United States, namely, China and Mexico, knowing

 7   that the monetary instrument and funds represented the proceeds of

 8   some form of unlawful activity, the unlawful distribution of

 9   controlled substances, with the intent to conceal and disguise the

10   nature, the location, the source, the ownership, and control of the

11   proceeds of said specified unlawful activity, in violation of Title

12   18, United States Code, Section 1956(a)(2)(B)(i).

13   B.   MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

14        ACCOMPLISHED
15        The objects of the conspiracy were to be accomplished, in
16   substance, as follows:
17        1.    Defendants ZAVALA and BUSTAMANTE would identify bulk cash
18   drug proceeds in United States currency generated from the sale of
19   drugs in the United States to be repatriated back to the sellers of
20   the drugs in Mexico, China, and elsewhere, and would offer commission
21   to others who would be able to transmit such proceeds (“money-
22   laundering contracts”).
23        2.    Defendants ZAVALA and BUSTAMANTE would direct those who
24   accepted money-laundering contracts to retrieve United States
25   currency in the United States and deliver the equivalent in funds
26   (less a commission) in bulk cash United States currency to couriers
27   in the Los Angeles area and/or by transferring the funds via wire
28   transfer to bank accounts.

                                            3
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 4 of 36 Page ID #:51



 1        3.    Defendants ZAVALA and BUSTAMANTE would provide those who

 2   accepted money-laundering contracts with telephone numbers, code

 3   phrases, and/or serial numbers from dollar bills to be used to

 4   contact the couriers and confirm identities.

 5        4.    Defendants CRUZ, ALVAREZ, D. GARCIA, and others known and

 6   unknown, would act as couriers and/or intermediaries to deliver bulk

 7   cash drug proceeds on behalf of defendant ZAVALA and/or defendant

 8   BUSTAMANTE in connection with money-laundering contracts.

 9        5.    Defendants MENDEZ, E. GARCIA, ARREOLA, LOPEZ, and others

10   known and unknown, would act as couriers and/or intermediaries to

11   accept delivery of bulk cash drug proceeds in the Los Angeles area on

12   behalf of defendant ZAVALA and/or defendant BUSTAMANTE in connection

13   with money-laundering contracts.

14        6.    Defendant ZENG would use bank accounts she controlled in

15   the name of Company A, namely, Company A Account 1 and Company A

16   Account 2 (collectively, the “Company A Accounts”), to accept

17   deposits consisting of drug proceeds in connection with money-

18   laundering contracts offered by defendant ZAVALA and/or defendant

19   BUSTAMANTE, for the purpose of concealing the nature, source,

20   ownership, and control of the proceeds.

21   C.   OVERT ACTS

22        In furtherance of the conspiracy, and to accomplish the objects
23   of the conspiracy, on or about the following dates, defendants
24   ZAVALA, BUSTAMANTE, ZENG, MENDEZ, CRUZ, ALVAREZ, E. GARCIA,
25   D. GARCIA, ARREOLA, LOPEZ, and others known and unknown to the Grand
26   Jury, committed various overt acts in Los Angeles County, within the
27   Central District of California, and elsewhere, including, but not
28   limited to, the following:

                                            4
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 5 of 36 Page ID #:52



 1        October 2015 Dallas Money Contract

 2        1.    On or about October 14, 2015, using coded language in a

 3   telephone conversation, defendant BUSTAMANTE offered a money-

 4   laundering contract to collect approximately $70,000 in drug proceeds

 5   in Dallas, Texas to an individual defendant BUSTAMANTE believed to be

 6   a money-launderer but who was, in fact, a confidential informant

 7   working for the Drug Enforcement Administration (“DEA”) (“Broker A”).

 8        2.    On or about October 14, 2015, using coded language in a

 9   telephone conversation, defendant BUSTAMANTE sent Broker A the

10   telephone number of a Dallas-based money courier who would be

11   delivering the drug proceeds and a code phrase.

12        3.    On October 15, 2015, an unindicted co-conspirator, on

13   behalf of defendant BUSTAMANTE, delivered $70,000 concealed inside a

14   clock-radio box in Dallas to an undercover law enforcement agent

15   posing as Broker A’s associate.

16        4.    On or about October 19, 2015, using coded language in a

17   telephone conversation, defendant BUSTAMANTE provided Broker A the

18   telephone number of defendant MENDEZ as the Los Angeles-based courier

19   to whom Broker A should deliver the drug proceeds.

20        5.    On October 20, 2015, using coded language in a telephone

21   conversation, defendant MENDEZ instructed an undercover law

22   enforcement agent, posing as Broker A’s associate, to deliver the

23   funds to defendant MENDEZ inside a package that was not see-through.

24        6.    On October 20, 2015, defendant MENDEZ accepted $68,600 in

25   Los Angeles from an undercover law enforcement agent posing as Broker

26   A’s associate.

27

28

                                            5
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 6 of 36 Page ID #:53



 1        October 2015 Detroit Money Contract

 2        7.      On or about October 27, 2015, using coded language in a

 3   telephone conversation, defendant BUSTAMANTE offered Broker A a

 4   money-laundering contract to collect approximately $400,000 in drug

 5   proceeds in Detroit, Michigan, and provided to Broker A the telephone

 6   number of the money courier who would be delivering the funds.

 7        8.      On October 29, 2015, an unindicted co-conspirator, at the

 8   behest of and on behalf of defendant BUSTAMANTE, delivered $398,970

 9   concealed inside a nylon sleeve and a shoebox to a confidential

10   informant working for law enforcement and posing as Broker A’s

11   associate.

12        9.      On or about November 1, 2015, using coded language in a

13   telephone conversation, defendant BUSTAMANTE provided Broker A the

14   telephone number of defendant MENDEZ as the Los Angeles-based courier

15   to whom Broker A should deliver the drug proceeds.

16        10.     On November 2, 2015, using coded language in a telephone

17   conversation, defendant MENDEZ instructed an undercover law

18   enforcement agent posing as Broker A’s associate to deliver the funds

19   to defendant MENDEZ inside something dark or inside a box.

20        11.     On November 2, 2015, defendant MENDEZ accepted $390,990

21   representing drug proceeds inside a FedEx package in Los Angeles from

22   an undercover law enforcement agent posing as Broker A’s associate.

23        12.     On or about November 2, 2015, defendant MENDEZ drove from

24   Los Angeles to the Phoenix, Arizona area with the FedEx package he

25   had accepted earlier that day; the next day, a $300,000 cash deposit

26   was made into a Scottsdale, Arizona bank account held by Co-

27   conspirator 1.

28

                                            6
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 7 of 36 Page ID #:54



 1        13.   On November 27, 2015, Co-conspirator 1 caused $200,000 in

 2   drug proceeds to be sent via wire transfer to Company A Account 1,

 3   which was controlled by defendant ZENG.

 4        14.   On November 30, 2015, Co-conspirator 1 caused $153,803.06

 5   in drug proceeds to be sent via wire transfer to Company A Account 1,

 6   which was controlled by defendant ZENG.

 7        March 2016 Boston Money Contract

 8        15.   On or about March 11, 2016, using coded language in a
 9   telephone conversation, defendant BUSTAMANTE offered Broker A a
10   money-laundering contract to collect approximately $350,000 in drug
11   proceeds in Boston, Massachusetts, and provided to Broker A the
12   telephone number of a Boston-based money courier who would be
13   delivering the drug proceeds.
14        16.   On or about March 13, 2016, using coded language in a
15   telephone conversation, defendant BUSTAMANTE asked Broker A to open a
16   WhatsApp account so that defendant BUSTAMANTE could send Broker A
17   account information for the bank accounts to which Broker A should
18   wire transfer the drug proceeds to be picked up in Boston.           In
19   response, Broker A provided to defendant BUSTAMANTE a WhatsApp
20   account represented to belong to the individual in charge of wiring
21   funds on behalf of Broker A, but that was, in fact, being used by an
22   undercover law enforcement agent posing as Broker A’s associate (the
23   “UC WhatsApp Account”).
24        17.   On March 14, 2016, defendant ALVAREZ, at the behest of and
25   on behalf of defendant BUSTAMANTE, delivered $330,020 in drug
26   proceeds, which were vacuum-sealed inside plastic bags, in Boston to
27   an undercover law enforcement agent posing as Broker A’s associate.
28

                                            7
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 8 of 36 Page ID #:55



 1        18.   On March 15, 2016, in multiple WhatsApp messages, defendant

 2   BUSTAMANTE sent to the UC WhatsApp Account the account information

 3   for the Company A Accounts, which were controlled by defendant ZENG.

 4        19.   On March 16, 2016, in a WhatsApp message, defendant

 5   BUSTAMANTE sent to the UC WhatsApp Account instructions to wire

 6   transfer the drug proceeds delivered in Boston evenly to the two

 7   Company A Accounts, which were controlled by defendant ZENG.

 8        20.   On March 16, 2016, using coded language in a telephone

 9   conversation, defendant BUSTAMANTE requested from Broker A

10   confirmation that funds had been transferred to the two Company A

11   Accounts so that individuals in Hong Kong would provide defendant

12   BUSTAMANTE with chemical precursors used to manufacture drugs.

13        21.   On March 18, 2016, defendant ZENG accepted wire transfers

14   in the amounts of $158,409.60 and $158,409.60 to the two Company A

15   Accounts from an undercover bank account controlled by the DEA.

16        March 2016 Chicago Money Contract

17        22.   On or about March 21, 2016, using coded language in a
18   telephone conversation, defendant BUSTAMANTE offered Broker A a
19   money-laundering contract to collect approximately $100,000 in drug
20   proceeds in Chicago, Illinois and provided to Broker A the telephone
21   number of a Chicago-based money courier who would be delivering the
22   drug proceeds.
23        23.   On March 23, 2016, an unindicted co-conspirator, at the
24   behest of and on behalf of defendant BUSTAMANTE, delivered $99,925 in
25   drug proceeds in Chicago to an undercover law enforcement agent
26   posing as Broker A’s associate.
27        24.   On March 28, 2016, using coded language in a text message,
28   defendant BUSTAMANTE provided to an undercover law enforcement agent

                                            8
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 9 of 36 Page ID #:56



 1   working for the DEA, who defendant BUSTAMANTE believed to be the

 2   leader of Broker A’s money-laundering organization (“UC-1”), the

 3   telephone number of defendant MENDEZ as the Los Angeles-based courier

 4   to whom UC-1 should have the drug proceeds delivered.

 5        25.   On March 28, 2016, defendant MENDEZ accepted $97,925 in

 6   drug proceeds in Los Angeles from an undercover law enforcement

 7   agent, who was posing as UC-1’s associate.

 8        March-April 2016 Boston Money Contract

 9        26.   On March 21, 2016, using coded language in a telephone
10   conversation, defendant BUSTAMANTE offered UC-1 a money-laundering
11   contract to collect approximately $280,000 in drug proceeds in
12   Boston, Massachusetts, and told UC-1 that the funds needed to be wire
13   transferred to Hong Kong.
14        27.   On March 23, 2016, using coded language in a WhatsApp
15   message, defendant BUSTAMANTE provided to UC-1 the telephone number
16   of defendant CRUZ as the money courier who would be delivering the
17   drug proceeds.
18        28.   On March 24 and 25, 2016, using coded language in telephone
19   conversations, defendant CRUZ told UC-1 that defendant CRUZ: (a)
20   worked for Mexican drug traffickers who sent him cocaine to deliver
21   in Boston; (b) sold between 15 and 20 kilograms of cocaine per week;
22   and (c) sent approximately $5 million in drug proceeds to Mexico each
23   month from drug sales in Boston.       Defendant CRUZ further asked UC-1
24   if UC-1 could supply defendant CRUZ with cocaine to sell.
25        29.   On March 31, 2016, defendants CRUZ and ALVAREZ met in
26   Boston with UC-1 and an undercover DEA agent posing as UC-1’s
27   associate (“UC-2”); defendants CRUZ and ALVAREZ told UC-1 and UC-2
28   that: (a) defendants CRUZ and ALVAREZ distributed cocaine on behalf

                                            9
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 10 of 36 Page ID #:57



 1   of two Mexican cartels; (b) they received cocaine in 15- to 20-

 2   kilogram shipments; and (c) they divided the cocaine between each

 3   other for further distribution.       Defendants CRUZ and ALVAREZ further

 4   offered to pay $30,000 per kilogram for cocaine if UC-1 could supply

 5   defendants CRUZ and ALVAREZ with cocaine for sale.

 6        30.    On March 31, 2016, defendant ALVAREZ delivered $269,999 in

 7   drug proceeds in Boston to UC-2.

 8        31.    On or about April 2, 2016, in a WhatsApp message, defendant

 9   BUSTAMANTE instructed UC-1 to wire transfer the funds to Company A

10   Account 1, which was controlled by defendant ZENG.

11        32.    On April 7, 2016, defendant ZENG accepted the wire transfer

12   of $259,199.40 to Company A Account 1.

13        March 2016 Dallas Money Contract

14        33.    On March 29, 2016, using coded language in a telephone
15   conversation, defendant BUSTAMANTE offered UC-1 a money-laundering
16   contract to collect drug proceeds in Dallas, Texas.
17        34.    On April 4, 2016, after $200,000 in drug proceeds were
18   delivered by defendant BUSTAMANTE’s Dallas-based courier to an
19   undercover law enforcement agent posing as UC-1’s associate,
20   defendant BUSTAMANTE provided UC-1 the telephone number of defendant
21   E. GARCIA as the Los Angeles-based courier who would pick up the drug
22   proceeds.
23        35.    On April 4, 2016, defendant E. GARCIA, at the behest of and
24   on behalf of defendant BUSTAMANTE, accepted $196,000 in drug proceeds
25   in Los Angeles from an undercover law enforcement agent posing as UC-
26   1’s associate.
27

28

                                            10
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 11 of 36 Page ID #:58



 1        36.    On April 4, 2016, defendant MENDEZ acted as a lookout for

 2   defendant E. GARCIA while defendant E. GARCIA picked up drug proceeds

 3   on behalf of defendant BUSTAMANTE.

 4        April 2016 Oklahoma City Money Contract

 5        37.    On or about April 12, 2016, using coded language in text
 6   messages, defendant BUSTAMANTE offered UC-1 a money contract to
 7   collect drug proceeds in Oklahoma City and provided UC-1 the
 8   telephone number of a money courier who would be delivering the drug
 9   proceeds.
10        38.    On April 14, 2016, an unindicted co-conspirator, at the
11   behest of and on behalf of defendant BUSTAMANTE, delivered $76,180 in
12   drug proceeds in Oklahoma City to an undercover law enforcement agent
13   posing as UC-1’s associate.
14        39.    On April 14, 2016, using coded language in a telephone
15   conversation, defendant BUSTAMANTE confirmed with UC-1 that the drug
16   proceeds in Oklahoma City had been delivered to UC-1’s associate.
17        40.    On April 18, 2016, defendant E. GARCIA, at the behest of
18   and on behalf of defendant BUSTAMANTE, accepted $74,620 in drug
19   proceeds in Los Angeles from an undercover law enforcement agent
20   posing as UC-1’s associate.
21        May-June 2016 Dallas Money Contracts
22        41.    On or about May 26, 2016, using coded language in a
23   telephone conversation, defendant BUSTAMANTE offered UC-1 a money-
24   laundering contract to collect drug proceeds in Dallas, Texas and
25   provided to UC-1 the telephone number of a Dallas-based money courier
26   who would be delivering the drug proceeds.
27        42.    On June 2, 2016, after $160,000 in drug proceeds were
28   delivered by defendant BUSTAMANTE’s Dallas-based courier to an

                                            11
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 12 of 36 Page ID #:59



 1   undercover law enforcement agent posing as UC-1’s associate,

 2   defendant BUSTAMANTE sent a WhatsApp message to UC-1 with

 3   instructions to wire transfer the money picked up in Dallas to four

 4   bank accounts controlled by Co-conspirator 1.

 5        43.   On June 6, 2016, law enforcement agents wire transferred a

 6   total of $156,000 to accounts controlled by Co-conspirator 1, who

 7   subsequently wire transferred a total of $257,000 to the Company A

 8   Accounts, controlled by defendant ZENG.

 9        44.   On June 9, 2016, using coded language in a telephone

10   conversation, defendant BUSTAMANTE offered UC-1 a money-laundering

11   contract to collect approximately $250,000 in drug proceeds in

12   Dallas, Texas and provided to UC-1 the telephone number of a Dallas-

13   based money courier who would be delivering the drug proceeds.

14        45.   On June 13, 2016, after $250,020 in drug proceeds were

15   delivered by defendant BUSTAMANTE’s courier to an undercover law

16   enforcement agent posing as UC-1’s associate, defendant BUSTAMANTE

17   sent a WhatsApp message to UC-1 with instructions to wire transfer

18   the money picked up in Dallas to four bank accounts controlled by Co-

19   conspirator 1.

20        46.   On June 17, 2016, after law enforcement agents wire

21   transferred a total of $244,900 to accounts controlled by Co-

22   conspirator 1, Co-conspirator 1 wire transferred $188,349 to one of

23   the Company A Accounts, which was controlled by defendant ZENG.

24        47.   On June 30, 2016, using coded language in a telephone

25   conversation, defendant BUSTAMANTE offered UC-1 a money-laundering

26   contract to collect approximately $150,000 in drug proceeds in

27   Dallas, Texas and provided to UC-1 the telephone number of a Dallas-

28   based money courier who would be delivering the drug proceeds.

                                            12
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 13 of 36 Page ID #:60



 1        48.   On July 5, 2016, after $98,200 in drug proceeds were

 2   delivered by defendant BUSTAMANTE’s Dallas-based courier to an

 3   undercover law enforcement agent posing as UC-1’s associate,

 4   defendant BUSTAMANTE sent a text message to UC-1 with instructions to

 5   wire transfer the money to four bank accounts controlled by Co-

 6   conspirator 1.

 7        49.   On July 12 and 14, 2016, after law enforcement agents wire

 8   transferred a total of $96,200 to accounts controlled by Co-

 9   conspirator 1, Co-conspirator 1 wire transferred a total of $75,000

10   to a bank account in the name of Company B.

11        May-July 2016 Communications Involving Defendants BUSTAMANTE,

12        ZAVALA and ZENG
13        50.   On May 26, 2016, defendant BUSTAMANTE forwarded UC-1 a
14   WhatsApp message containing an inquiry from a Hong Kong-based bank
15   concerning Company A Account 1, which was controlled by defendant
16   ZENG, with questions regarding funds previously transferred to that
17   account from an undercover law enforcement account.
18        51.   On June 3, 2016, defendant BUSTAMANTE provided UC-1 with a
19   Chinese telephone number used by defendant ZENG so that UC-1 could
20   contact defendant ZENG directly regarding the bank inquiry.
21        52.   On or about June 3, 2016, in WhatsApp messages, defendant
22   ZENG informed UC-1 that she needed answers to the Hong Kong-based
23   bank’s inquiries to prevent closure of Company A Account 1.
24        53.   On June 28, 2016, using coded language in WhatsApp
25   messages, defendant ZENG requested UC-1’s assistance in transferring
26   money between the United States and China, as well as within the
27   United States, for defendant ZAVALA, and provided UC-1 with a
28   telephone number for defendant ZAVALA.

                                            13
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 14 of 36 Page ID #:61



 1           54.   On June 28, 2016, using coded language in a telephone

 2   conversation, defendant ZAVALA informed UC-1 that defendant ZAVALA

 3   was defendant ZENG’s associate and that the money-laundering

 4   contracts that UC-1 had previously accepted from defendant BUSTAMANTE

 5   had, in fact, originated with defendant ZAVALA.

 6           55.   On June 28, 2016, using coded language in a telephone

 7   conversation, defendant ZAVALA offered UC-1 future money contracts in

 8   the United States and explained that funds for the money contracts

 9   were wire transferred to shell accounts set up by Co-conspirator 1

10   and then transferred to Hong Kong bank accounts held by defendant

11   ZENG.

12           56.   On July 6, 2016, after defendant ZAVALA shared Co-

13   conspirator 1’s contact information with UC-1, Co-conspirator 1

14   informed UC-1 that he could set up shell corporations for UC-1 and

15   would charge a commission for his services.

16           57.   On July 7, 2016, using coded language in a telephone

17   conversation, defendant ZAVALA told UC-1 that Defendant ZAVALA had an

18   associate in Mexico who could obtain chemicals used to manufacture

19   drugs and that he had an associate who could supply cocaine that was

20   93% pure for approximately $23,000 per kilogram.

21           58.   On July 16, 2016, in a meeting in Thailand using coded

22   language, defendant ZENG informed UC-1 and UC-2 that defendant ZENG

23   wanted to avoid problems with bank transactions by limiting the

24   amounts of transactions and confirmed with UC-1 and UC-2 that the

25   money she was accepting on behalf of defendants ZAVALA and BUSTAMANTE

26   in the bank accounts she controlled represented drug proceeds.

27           59.   On July 26, 2016, in a meeting in Los Angeles, California

28   using coded language, defendant ZAVALA discussed with UC-1, UC-2, and

                                            14
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 15 of 36 Page ID #:62



 1   a confidential informant working for the DEA posing as UC-1’s

 2   transportation coordinator (“Coordinator A”), a potential money-

 3   laundering contract to transfer approximately $1 million from Los

 4   Angeles to Bogota, Colombia.

 5        60.   On July 26, 2016, in a meeting in Los Angeles, California

 6   using coded language, defendant ZAVALA discussed with Coordinator A

 7   potential future transactions to transport and distribute cocaine and

 8   other drugs from Los Angeles to other cities in the United States.

 9        August 2016 El Segundo Money Contract

10        61.   On August 24, 2016, using coded language in WhatsApp
11   messages, defendant ZAVALA offered UC-1 a money-laundering contract
12   to collect drug proceeds in Los Angeles, California and provided to
13   UC-1 the California driver’s license of defendant D. GARCIA, who
14   defendant ZAVALA identified as the Los Angeles-based money courier
15   who would be delivering the drug proceeds.
16        62.   On August 24, 2016, defendant D. GARCIA called the
17   telephone number of an undercover law enforcement agent posing as UC-
18   1’s associate and, using coded language, attempted to arrange the
19   delivery of the drug proceeds.
20        63.   On August 24, 2016, in El Segundo, California, defendant
21   D. GARCIA delivered $99,480 in drug proceeds to an undercover law
22   enforcement agent posing as UC-1’s associate.
23        64.   On August 25, 2016, in a WhatsApp message, defendant ZAVALA
24   instructed UC-1 to wire transfer the funds to several bank accounts
25   controlled by Co-conspirator 1, which funds totaling $96,480 ($99,480
26   less a $3,000 commission) were subsequently transferred to accounts
27   controlled by Co-conspirator 1 as instructed.
28

                                            15
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 16 of 36 Page ID #:63



 1        65.   On August 30, 2016, Co-conspirator 1 caused $48,556.09 to

 2   be sent via wire transfer to a Company B bank account.

 3        66.   On September 2, 2016, Co-conspirator 1 caused $49,901.97 to

 4   be sent via wire transfer to one of the Company A Accounts, which was

 5   controlled by defendant ZENG.

 6        December 2016 Houston Money Contract

 7        67.   On December 1, 2016, using coded language in a WhatsApp
 8   message, defendant ZAVALA offered UC-2 a money-laundering contract to
 9   collect approximately $45,000 in drug proceeds in Houston, Texas and
10   provided to UC-2 the telephone number of a Houston-based money
11   courier who would be delivering the drug proceeds.
12        68.   On December 2, 2016, an unindicted co-conspirator, at the
13   behest of and on behalf of defendant ZAVALA, delivered $45,000 in
14   drug proceeds in Houston to an undercover law enforcement agent
15   posing as UC-2’s associate.
16        69.   On December 2, 2016, in a WhatsApp message, defendant
17   ZAVALA instructed UC-2 to wire transfer the funds to a Company B bank
18   account, which funds ($45,000 less a 3% commission) were subsequently
19   transferred to the Company B bank account as directed by defendant
20   ZAVALA.
21        April-May 2017 Atlanta Money Contract
22        70.   On April 26, 2017, in a WhatsApp message, defendant ZAVALA
23   provided to UC-2 the telephone number of a money courier who would be
24   delivering drug proceeds for a previously-discussed money contract
25   defendant ZAVALA had offered to UC-2 to collect approximately
26   $100,000 in drug proceeds in Atlanta, Georgia.
27        71.   On April 27, 2017, an unindicted co-conspirator, at the
28   behest of and on behalf of defendant ZAVALA, delivered $100,240 in

                                            16
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 17 of 36 Page ID #:64



 1   drug proceeds in Atlanta to an undercover law enforcement agent

 2   posing as UC-2’s associate.

 3        72.    On May 2, 2017, using coded language in a WhatsApp message,

 4   defendant ZAVALA provided UC-2 the telephone number of defendant

 5   ARREOLA, who defendant ZAVALA identified as the Los Angeles-based

 6   courier who would be accepting the delivery of the drug proceeds.

 7        73.     On May 2, 2017, defendant ARREOLA met with an undercover

 8   law enforcement agent posing as UC-2’s associate in Los Angeles and

 9   accepted $99,740 in drug proceeds wrapped in cellophane inside an

10   envelope.

11        August 2017 Dallas Money Contract

12        74.    On August 29, 2017, using coded language in WhatsApp
13   messages, defendant ZAVALA offered UC-2 a money-laundering contract
14   to collect approximately $85,000 in drug proceeds in Dallas, Texas
15   and provided to UC-2 the telephone number of a Dallas-based money
16   courier who would be delivering the drug proceeds.
17        75.    On August 30, 2017, an unindicted co-conspirator, at the
18   behest of and on behalf of defendant ZAVALA, delivered $50,000 in
19   drug proceeds in Dallas to an undercover law enforcement agent posing
20   as UC-2’s associate.
21        76.    On September 5, 2017, using coded language in a WhatsApp
22   message, defendant ZAVALA instructed UC-2 to wire transfer the funds
23   to a Company B bank account, which funds ($50,000 less a 3%
24   commission) were subsequently transferred to the Company B bank
25   account as directed by defendant ZAVALA.
26        September 2017 First Atlanta Money Contract
27        77.    On September 7, 2017, using coded language in a WhatsApp
28   message, defendant ZAVALA offered a money-laundering contract to

                                            17
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 18 of 36 Page ID #:65



 1   collect drug proceeds in Atlanta, Georgia to an undercover law

 2   enforcement officer purporting to be an associate of UC-2 (“UC-3”),

 3   and accepted from UC-3 the contact information of an undercover law

 4   enforcement agent in Atlanta posing as UC-3’s associate as the

 5   individual who would be accepting the drug proceeds.

 6        78.    On September 13, 2017, an unindicted co-conspirator, at the

 7   behest of and on behalf of defendant ZAVALA, delivered $150,060 in

 8   drug proceeds in Atlanta to an undercover law enforcement agent

 9   posing as UC-3’s associate.

10        79.    On September 13, 2017, using coded language in a WhatsApp

11   message, defendant ZAVALA provided UC-3 with the telephone number of

12   defendant MENDEZ, who defendant ZAVALA identified as the Los Angeles-

13   based courier who would be accepting the delivery of the drug

14   proceeds.

15        80.     On September 15, 2017, using coded language in telephone

16   conversations, defendant MENDEZ arranged for his associate to accept

17   the drug proceeds from an undercover law enforcement agent posing as

18   UC-3’s associate in Los Angeles.

19        81.    On September 15, 2017, defendant LOPEZ, at the behest of

20   and on behalf of defendants ZAVALA and MENDEZ, accepted $148,560

21   ($150,060 less a $1,500 commission) in drug proceeds inside a paper

22   bag in Los Angeles from an undercover law enforcement agent posing as

23   UC-3’s associate.

24        September 2017 Chicago Money Contract

25        82.    On September 11, 2017, using coded language in a WhatsApp
26   message, defendant ZAVALA offered UC-3 a money-laundering contract to
27   collect approximately $80,000 in drug proceeds in Chicago, Illinois,
28   and accepted from UC-3 the contact information of an undercover law

                                            18
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 19 of 36 Page ID #:66



 1   enforcement agent in Chicago posing as UC-3’s associate as the

 2   individual who would be accepting the drug proceeds.

 3        83.     On September 12, 2017, an unindicted co-conspirator, at the

 4   behest of and on behalf of defendant ZAVALA, delivered $80,180 in

 5   drug proceeds inside a blue gift bag in Chicago to an undercover law

 6   enforcement agent posing as UC-3’s associate.

 7        84.     On September 13, 2017, using coded language in WhatsApp

 8   messages, defendant ZAVALA provided UC-3 with the telephone number of

 9   defendant MENDEZ, who defendant ZAVALA identified as the Los Angeles-

10   based courier who would be accepting the delivery of the drug

11   proceeds.

12        85.      On September 13, 2017, using coded language in telephone

13   conversations, defendant MENDEZ arranged for his associate to accept

14   the drug proceeds from an undercover law enforcement agent posing as

15   UC-3’s associate in Los Angeles.

16        86.     On September 13, 2017, an unindicted co-conspirator, at the

17   behest of and on behalf of defendants ZAVALA and MENDEZ, accepted

18   $79,379 ($80,180 less a 1% commission) in drug proceeds in Los

19   Angeles from an undercover law enforcement agent posing as UC-3’s

20   associate.

21        September 2017 Second Atlanta Money Contract

22        87.     On September 20, 2017, using coded language in a WhatsApp
23   message, defendant ZAVALA offered UC-3 a money-laundering contract to
24   collect drug proceeds in Atlanta, Georgia, and accepted from UC-3 the
25   contact information of an undercover law enforcement agent in Atlanta
26

27

28

                                            19
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 20 of 36 Page ID #:67



 1   posing as UC-3’s associate as the individual who would be accepting

 2   the drug proceeds.

 3        88.   On September 21, 2017, an unindicted co-conspirator, at the

 4   behest of and on behalf of defendant ZAVALA, delivered $99,990 in

 5   drug proceeds in Atlanta to an undercover law enforcement agent

 6   posing as UC-3’s associate.

 7        89.   On September 25, 2017, using coded language in WhatsApp

 8   messages, defendant ZAVALA confirmed with UC-3 that the drug proceeds

 9   delivered in Atlanta should be given to defendant MENDEZ in Los

10   Angeles.

11        90.    On September 25, 2017, using coded language in a telephone

12   conversation, defendant MENDEZ arranged for defendant ARREOLA to

13   accept the drug proceeds from an undercover law enforcement agent

14   posing as UC-3’s associate in Los Angeles.

15        91.   On September 25, 2017, defendant ARREOLA, at the behest of

16   and on behalf of defendants ZAVALA and MENDEZ, accepted $98,990

17   ($99,990 less a $1,000 commission) in drug proceeds in Los Angeles

18   from an undercover law enforcement agent posing as UC-3’s associate.

19

20

21

22

23

24

25

26

27

28

                                            20
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 21 of 36 Page ID #:68



 1                                      COUNT TWO

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3                  [DEFENDANTS ZAVALA, BUSTAMANTE, and MENDEZ]

 4        Between on or about October 14, 2015 and on or about October 20,

 5   2015, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, ABEL

 7   BUSTAMANTE-DURAN, aka “Prieto,” and MARCO ANTONIO MENDEZ-GUZMAN, aka

 8   “Acelerin,” each aiding and abetting the other, knowingly

 9   transported, transmitted, and transferred monetary instruments and

10   funds affecting interstate and foreign commerce, namely,

11   approximately $70,000 in United States currency, knowing that the

12   monetary instruments and funds involved in the transportation,

13   transmission, and transfer represented the proceeds of some form of

14   unlawful activity, and which property was, in fact, the proceeds of a

15   specified unlawful activity, that is, conspiracy to distribute and

16   possess with intent to distribute a controlled substance, in

17   violation of Title 21, United States Code, Section 846, and knowing

18   that such transportation, transmission, and transfer was designed in

19   whole or in part to conceal and disguise the nature, location,

20   source, ownership, and control of the proceeds of said specified

21   unlawful activity.

22

23

24

25

26

27

28

                                            21
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 22 of 36 Page ID #:69



 1                                     COUNT THREE

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3               [DEFENDANTS ZAVALA, BUSTAMANTE, ZENG, and MENDEZ]

 4        Between on or about October 27, 2015 and on or about November

 5   30, 2015, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, ABEL

 7   BUSTAMANTE-DURAN, aka “Prieto,” HONG ZENG, aka “Alondra China,” and

 8   MARCO ANTONIO MENDEZ-GUZMAN, aka “Acelerin,” each aiding and abetting

 9   the others, knowingly transported, transmitted, and transferred

10   monetary instruments and funds affecting interstate and foreign

11   commerce, namely, approximately $398,970 in United States currency,

12   knowing that the monetary instruments and funds involved in the

13   transportation, transmission, and transfer represented the proceeds

14   of some form of unlawful activity, and which property was, in fact,

15   the proceeds of a specified unlawful activity, that is, conspiracy to

16   distribute and possess with intent to distribute a controlled

17   substance, in violation of Title 21, United States Code, Section 846,

18   and knowing that such transportation, transmission, and transfer was

19   designed in whole or in part to conceal and disguise the nature,

20   location, source, ownership, and control of the proceeds of said

21   specified unlawful activity.

22

23

24

25

26

27

28

                                            22
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 23 of 36 Page ID #:70



 1                                     COUNT FOUR

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3               [DEFENDANTS ZAVALA, BUSTAMANTE, ZENG, and ALVAREZ]

 4        Between on or about March 13, 2016 and on or about March 18,

 5   2016, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, ABEL

 7   BUSTAMANTE-DURAN, aka “Prieto,” HONG ZENG, aka “Alondra China,” and

 8   FNU LNU, aka “Alvarez,” each aiding and abetting the others,

 9   knowingly transported, transmitted, and transferred monetary

10   instruments and funds affecting interstate and foreign commerce,

11   namely, approximately $330,020 in United States currency, knowing

12   that the monetary instruments and funds involved in the

13   transportation, transmission, and transfer represented the proceeds

14   of some form of unlawful activity, and which property was, in fact,

15   the proceeds of a specified unlawful activity, that is, conspiracy to

16   distribute and possess with intent to distribute a controlled

17   substance, in violation of Title 21, United States Code, Section 846,

18   and knowing that such transportation, transmission, and transfer was

19   designed in whole or in part to conceal and disguise the nature,

20   location, source, ownership, and control of the proceeds of said

21   specified unlawful activity.

22

23

24

25

26

27

28

                                            23
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 24 of 36 Page ID #:71



 1                                     COUNT FIVE

 2                      [18 U.S.C. § 1956(a)(1)(B)(i), 2(a)]

 3                  [DEFENDANTS ZAVALA, BUSTAMANTE, and MENDEZ]

 4        Between on or about March 21, 2016 and on or about March 28,

 5   2016, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, ABEL

 7   BUSTAMANTE-DURAN, aka “Prieto,” and MARCO ANTONIO MENDEZ-GUZMAN, aka

 8   “Acelerin,” each aiding and abetting the other, knowingly

 9   transported, transmitted, and transferred monetary instruments and

10   funds affecting interstate and foreign commerce, namely,

11   approximately $99,925 in United States currency, knowing that the

12   monetary instruments and funds involved in the transportation,

13   transmission, and transfer represented the proceeds of some form of

14   unlawful activity, and which property was, in fact, the proceeds of a

15   specified unlawful activity, that is, conspiracy to distribute and

16   possess with intent to distribute a controlled substance, in

17   violation of Title 21, United States Code, Section 846, and knowing

18   that such transportation, transmission, and transfer was designed in

19   whole or in part to conceal and disguise the nature, location,

20   source, ownership, and control of the proceeds of said specified

21   unlawful activity.

22

23

24

25

26

27

28

                                            24
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 25 of 36 Page ID #:72



 1                                      COUNT SIX

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3           [DEFENDANTS ZAVALA, BUSTAMANTE, ZENG, CRUZ, and ALVAREZ]

 4        Between on or about March 21, 2016 and on or about April 7,

 5   2016, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, ABEL

 7   BUSTAMANTE-DURAN, aka “Prieto,” HONG ZENG, aka “Alondra China,”

 8   RAFAEL OMAR CRUZ-VALEDON, aka “Parce,” and FNU LNU, aka “Alvarez,”

 9   each aiding and abetting the others, knowingly transported,

10   transmitted, and transferred monetary instruments and funds affecting

11   interstate and foreign commerce, namely, approximately $269,999 in

12   United States currency, knowing that the monetary instruments and

13   funds involved in the transportation, transmission, and transfer

14   represented the proceeds of some form of unlawful activity, and which

15   property was, in fact, the proceeds of a specified unlawful activity,

16   that is, conspiracy to distribute and possess with intent to

17   distribute a controlled substance, in violation of Title 21, United

18   States Code, Section 846, and knowing that such transportation,

19   transmission, and transfer was designed in whole or in part to

20   conceal and disguise the nature, location, source, ownership, and

21   control of the proceeds of said specified unlawful activity.

22

23

24

25

26

27

28

                                            25
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 26 of 36 Page ID #:73



 1                                     COUNT SEVEN

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3            [DEFENDANTS ZAVALA, BUSTAMANTE, MENDEZ, and E. GARCIA]

 4        Between on or about April 12, 2016 and on or about April 21,

 5   2016, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, ABEL

 7   BUSTAMANTE-DURAN, aka “Prieto,” MARCO ANTONIO MENDEZ-GUZMAN, aka

 8   “Acelerin,” and ERICK GIOVANNY GARCIA, aka “Juanito,” each aiding and

 9   abetting the other, knowingly transported, transmitted, and

10   transferred monetary instruments and funds affecting interstate and

11   foreign commerce, namely, approximately $200,000 in United States

12   currency, knowing that the monetary instruments and funds involved in

13   the transportation, transmission, and transfer represented the

14   proceeds of some form of unlawful activity, and which property was,

15   in fact, the proceeds of a specified unlawful activity, that is,

16   conspiracy to distribute and possess with intent to distribute a

17   controlled substance, in violation of Title 21, United States Code,

18   Section 846, and knowing that such transportation, transmission, and

19   transfer was designed in whole or in part to conceal and disguise the

20   nature, location, source, ownership, and control of the proceeds of

21   said specified unlawful activity.

22

23

24

25

26

27

28

                                            26
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 27 of 36 Page ID #:74



 1                                     COUNT EIGHT

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3                [DEFENDANTS ZAVALA, BUSTAMANTE, and E. GARCIA]

 4        Between on or about April 12, 2016 and on or about April 21,

 5   2016, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, ABEL

 7   BUSTAMANTE-DURAN, aka “Prieto,” and ERICK GIOVANNY GARCIA, aka

 8   “Juanito,” each aiding and abetting the other, knowingly transported,

 9   transmitted, and transferred monetary instruments and funds affecting

10   interstate and foreign commerce, namely, approximately $76,180 in

11   United States currency, knowing that the monetary instruments and

12   funds involved in the transportation, transmission, and transfer

13   represented the proceeds of some form of unlawful activity, and which

14   property was, in fact, the proceeds of a specified unlawful activity,

15   that is, conspiracy to distribute and possess with intent to

16   distribute a controlled substance, in violation of Title 21, United

17   States Code, Section 846, and knowing that such transportation,

18   transmission, and transfer was designed in whole or in part to

19   conceal and disguise the nature, location, source, ownership, and

20   control of the proceeds of said specified unlawful activity.

21

22

23

24

25

26

27

28

                                            27
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 28 of 36 Page ID #:75



 1                                     COUNT NINE

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3                        [DEFENDANTS ZAVALA and D. GARCIA]

 4        Between on or about August 24, 2016 and on or about September 1,

 5   2016, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ and

 7   DIANA QUIROZ GARCIA, each aiding and abetting the other, knowingly

 8   transported, transmitted, and transferred monetary instruments and

 9   funds affecting interstate and foreign commerce, namely,

10   approximately $99,480 in United States currency, knowing that the

11   monetary instruments and funds involved in the transportation,

12   transmission, and transfer represented the proceeds of some form of

13   unlawful activity, and which property was, in fact, the proceeds of a

14   specified unlawful activity, that is, conspiracy to distribute and

15   possess with intent to distribute a controlled substance, in

16   violation of Title 21, United States Code, Section 846, and knowing

17   that such transportation, transmission, and transfer was designed in

18   whole or in part to conceal and disguise the nature, location,

19   source, ownership, and control of the proceeds of said specified

20   unlawful activity.

21

22

23

24

25

26

27

28

                                            28
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 29 of 36 Page ID #:76



 1                                      COUNT TEN

 2                          [18 U.S.C. § 1956(a)(1)(B)(i)]

 3                                 [DEFENDANT ZAVALA]

 4        Between on or about December 1, 2016 and on or about December 7,

 5   2016, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendant JORGE HUGO ZAVALA-LOPEZ

 7   knowingly transported, transmitted, and transferred monetary

 8   instruments and funds affecting interstate and foreign commerce,

 9   namely, approximately $45,000 in United States currency, knowing that

10   the monetary instruments and funds involved in the transportation,

11   transmission, and transfer represented the proceeds of some form of

12   unlawful activity, and which property was, in fact, the proceeds of a

13   specified unlawful activity, that is, conspiracy to distribute and

14   possess with intent to distribute a controlled substance, in

15   violation of Title 21, United States Code, Section 846, and knowing

16   that such transportation, transmission, and transfer was designed in

17   whole or in part to conceal and disguise the nature, location,

18   source, ownership, and control of the proceeds of said specified

19   unlawful activity.

20

21

22

23

24

25

26

27

28

                                            29
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 30 of 36 Page ID #:77



 1                                    COUNT ELEVEN

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3                         [DEFENDANTS ZAVALA and ARREOLA]

 4        Between on or about April 14, 2017 and on or about May 2, 2017,

 5   in Los Angeles County, within the Central District of California, and

 6   elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ and JUAN CARLOS

 7   ARREOLA, each aiding and abetting the other, knowingly transported,

 8   transmitted, and transferred monetary instruments and funds affecting

 9   interstate and foreign commerce, namely, approximately $100,240 in

10   United States currency, knowing that the monetary instruments and

11   funds involved in the transportation, transmission, and transfer

12   represented the proceeds of some form of unlawful activity, and which

13   property was, in fact, the proceeds of a specified unlawful activity,

14   that is, conspiracy to distribute and possess with intent to

15   distribute a controlled substance, in violation of Title 21, United

16   States Code, Section 846, and knowing that such transportation,

17   transmission, and transfer was designed in whole or in part to

18   conceal and disguise the nature, location, source, ownership, and

19   control of the proceeds of said specified unlawful activity.

20

21

22

23

24

25

26

27

28

                                            30
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 31 of 36 Page ID #:78



 1                                    COUNT TWELVE

 2                          [18 U.S.C. § 1956(a)(1)(B)(i)]

 3                                 [DEFENDANT ZAVALA]

 4        Between on or about August 29, 2017 and on or about September 6,

 5   2017, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendant JORGE HUGO ZAVALA-LOPEZ

 7   knowingly transported, transmitted, and transferred monetary

 8   instruments and funds affecting interstate and foreign commerce,

 9   namely, approximately $50,000 in United States currency, knowing that

10   the monetary instruments and funds involved in the transportation,

11   transmission, and transfer represented the proceeds of some form of

12   unlawful activity, and which property was, in fact, the proceeds of a

13   specified unlawful activity, that is, conspiracy to distribute and

14   possess with intent to distribute a controlled substance, in

15   violation of Title 21, United States Code, Section 846, and knowing

16   that such transportation, transmission, and transfer was designed in

17   whole or in part to conceal and disguise the nature, location,

18   source, ownership, and control of the proceeds of said specified

19   unlawful activity.

20

21

22

23

24

25

26

27

28

                                            31
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 32 of 36 Page ID #:79



 1                                   COUNT THIRTEEN

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3                     [DEFENDANTS ZAVALA, MENDEZ, and LOPEZ]

 4        Between on or about September 6, 2017 and on or about September

 5   15, 2017, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, MARCO

 7   ANTONIO MENDEZ-GUZMAN, aka “Acelerin,” and RAMON ANTONIO LOPEZ-

 8   LLAMAS, each aiding and abetting the others, knowingly transported,

 9   transmitted, and transferred monetary instruments and funds affecting

10   interstate and foreign commerce, namely, approximately $150,060 in

11   United States currency, knowing that the monetary instruments and

12   funds involved in the transportation, transmission, and transfer

13   represented the proceeds of some form of unlawful activity, and which

14   property was, in fact, the proceeds of a specified unlawful activity,

15   that is, conspiracy to distribute and possess with intent to

16   distribute a controlled substance, in violation of Title 21, United

17   States Code, Section 846, and knowing that such transportation,

18   transmission, and transfer was designed in whole or in part to

19   conceal and disguise the nature, location, source, ownership, and

20   control of the proceeds of said specified unlawful activity.

21

22

23

24

25

26

27

28

                                            32
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 33 of 36 Page ID #:80



 1                                   COUNT FOURTEEN

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3                          [DEFENDANTS ZAVALA and MENDEZ]

 4        Between on or about September 11, 2017 and on or about September

 5   13, 2017, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ and

 7   MARCO ANTONIO MENDEZ-GUZMAN, aka “Acelerin,” each aiding and abetting

 8   the other, knowingly transported, transmitted, and transferred

 9   monetary instruments and funds affecting interstate and foreign

10   commerce, namely, approximately $80,180 in United States currency,

11   knowing that the monetary instruments and funds involved in the

12   transportation, transmission, and transfer represented the proceeds

13   of some form of unlawful activity, and which property was, in fact,

14   the proceeds of a specified unlawful activity, that is, conspiracy to

15   distribute and possess with intent to distribute a controlled

16   substance, in violation of Title 21, United States Code, Section 846,

17   and knowing that such transportation, transmission, and transfer was

18   designed in whole or in part to conceal and disguise the nature,

19   location, source, ownership, and control of the proceeds of said

20   specified unlawful activity.

21

22

23

24

25

26

27

28

                                            33
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 34 of 36 Page ID #:81



 1                                    COUNT FIFTEEN

 2                      [18 U.S.C. §§ 1956(a)(1)(B)(i), 2(a)]

 3                    [DEFENDANTS ZAVALA, MENDEZ, and ARREOLA]

 4        Between on or about September 20, 2017 and on or about September

 5   25, 2017, in Los Angeles County, within the Central District of

 6   California, and elsewhere, defendants JORGE HUGO ZAVALA-LOPEZ, MARCO

 7   ANTONIO MENDEZ-GUZMAN, aka “Acelerin,” and JUAN CARLOS ARREOLA, each

 8   aiding and abetting the others, knowingly transported, transmitted,

 9   and transferred monetary instruments and funds affecting interstate

10   and foreign commerce, namely, approximately $99,990 in United States

11   currency, knowing that the monetary instruments and funds involved in

12   the transportation, transmission, and transfer represented the

13   proceeds of some form of unlawful activity, and which property was,

14   in fact, the proceeds of a specified unlawful activity, that is,

15   conspiracy to distribute and possess with intent to distribute a

16   controlled substance, in violation of Title 21, United States Code,

17   Section 846, and knowing that such transportation, transmission, and

18   transfer was designed in whole or in part to conceal and disguise the

19   nature, location, source, ownership, and control of the proceeds of

20   said specified unlawful activity.

21

22

23

24

25

26

27

28

                                            34
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 35 of 36 Page ID #:82



 1                               FORFEITURE ALLEGATION

 2                              [18 U.S.C. § 982(a)(1)]

 3                                  [ALL DEFENDANTS]

 4        1.     Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 5   Procedure, notice is hereby given to defendants that the United

 6   States will seek forfeiture as part of any sentence in accordance

 7   with Title 18, United States Code, Section 982(a)(1), in the event of

 8   any defendant’s conviction under any of Counts One through Fifteen of

 9   this Indictment.

10        2.     Defendants shall forfeit to the United States the following

11   property:

12               a.   All right, title and interest in any and all

13   property, real or personal, involved in or traceable to any

14   transaction set forth in any of Counts One through Fifteen of this

15   Indictment including, but not limited to all funds in the Hang Seng

16   Bank Hong Kong account with an account number ending in 6883; and

17               b.   A sum of money equal to the total value of the

18   property described in subparagraph a. above.

19        3.     Pursuant to Title 21, United States Code, Section 853(p),

20   as incorporated by Title 18, United States Code, Section 982(b),

21   defendant shall forfeit substitute property, up to the value of the

22   property described in the preceding paragraph if, as the result of

23   any act or omission of any defendant, the property described in the

24   preceding paragraph or any portion thereof: (a) cannot be located

25   upon the exercise of due diligence; (b) has been transferred, sold

26   to, or deposited with a third party; (c) has been placed beyond the

27   jurisdiction of the court; (d) has been substantially diminished in

28   value; or (e) has been commingled with other property that cannot be

                                            35
     Case 2:20-cr-00405-FMO Document 12 Filed 09/08/20 Page 36 of 36 Page ID #:83



 1   divided without difficulty.      Substitution of assets shall not be

 2   ordered, however, where the defendant acted merely as an intermediary

 3   who handled but did not retain the property in the course of the

 4   money laundering offense unless the defendant, in committing the

 5   offense or offenses giving rise to the forfeiture, conducted three or

 6   more separate transactions involving a total of $100,000.00 or more

 7   in any twelve-month period.

 8

 9                                            A TRUE BILL
10

11                                                     /S/
                                              Foreperson
12

13   NICOLA T. HANNA
     United States Attorney
14

15

16   BRANDON D. FOX
     Assistant United States Attorney
17   Chief, Criminal Division

18   CAROL A. CHEN
     Assistant United States Attorney
19   Chief, International Narcotics,
          Money Laundering, &
20        Racketeering Section

21   PUNEET V. KAKKAR
     Assistant United States Attorney
22   Deputy Chief, International
          Narcotics, Money Laundering,
23        & Racketeering Section

24   BENEDETTO L. BALDING
     Assistant United States Attorney
25   International Narcotics, Money
          Laundering, & Racketeering
26        Section

27

28

                                            36
